232 F.2d 311
Giovanni TESORIERO, Libelant-Appellant,v.THE M. S. MOLDA her boilers, engines, tackle, etc., and A/S J. Ludwig Mowinckels Rederi and Cosmopolitan Shipping Co., Inc., Respondents.
No. 297.
Docket 23699.
United States Court of Appeals Second Circuit.
Argued April 3, 1956.
Decided April 16, 1956.

Nathan Baker, Hoboken, N. J. (Baker, Garber & Chazen, of counsel; Bernard Chazen, Hoboken, N. J., on the brief), for libelant-appellant.
Haight, Gardner, Poor & Havens, New York City (Francis X. Byrn, New York City, of counsel), for respondents-appellees.
Before FRANK, MEDINA and WATERMAN, Circuit Judges.
PER CURIAM.


1
After the trial judge filed his opinion and entered his order dismissing the libel on the ground of laches, we decided Le Gate v. The Panamolga, 2 Cir., 221 F.2d 689. We reverse and remand with directions to the judge to reconsider the defense of laches, and to exercise his discretion, in the light of the Le Gate decision.


2
Reversed and remanded.